 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDbrothers.We do not believe that this relationship is sufficient reasonfor excluding him from the unitsWe shall therefore include him.'We find that all employees s employed in the photoengraving de-partment of the Employer's Paterson, New Jersey, plant, excludingall office employees, shipping employees, drivers, delivery clerks (in-cluding errand boys), salesmen, guards, professional employees,management ofiicials,9 and all other supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]6Clelland Bus Lines,Inc ,85 NLRB 306''The record does not disclose Piranian's relationship to the third partner,the mother ofthe Donigian brothersIf, as may be the fact, he is her nephew,he is excluded from theunit.Rosedale PassengerLines,85 NLRB 527,The E. J. KelleyCo , 90 NLRB No 239;Peter Pan Bus Lines.82 NLRB 8301Included within this category are Vahram Sanders,Peter Fleming,John Kawkiel, andArthur Plranian.Including Martin Donigian and Harry DonigianLIBERTYMUSIC SHOPS,INC.andLOCAL UNION1430,INTERNATIONALBRo'rHEItHOODOFELECTRICALWORKERS,AFL,PETITIONERandLoc&L854,INTERNATIONALBROTIIERIIOODOFTEAMSTERS, AFLINTERVENOR.Case No.2-RC-2691.February 9, 1951Decisionand OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Merton C.Bernstein,hearing officer.The hearing officer's rulings made at thehearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel.[Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in the retail sale and servicing ofradio and television sets and the sale of phonograph records. Itoperates four retail stores and a warehouse in the State of New York.During the fiscal year ending April 30, 1950, the Employer purchasediadios, television sets, records,and electronic appliances valued inexcess of $1,000,000, approximately 90 percent of which was shippedto its place of business in New York from States of the United Statesother than the State of New York.During the same year, the Em-ployer's sales were in excess of $1,000,000, approximately 15 percent93 NLRIl No 24 LIBERTY MUSIC SHOPS, INC.179of which consisted of sales and shipments to places outside the Stateof New York.The Board finds, contrary to the contention of the Intervenor thatthe Employer is engaged in commerce within the meaning ofthe Act,and that it will effectuate the policies of the Act to assert jurisdictionin this case.,2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and(7) of the Act,for the followingreasons:IThe Petitioner seeks to sever a group of installation and repairemployees from the existing unit of warehouse employees employedat the Employer'sNew York Citywarehouse.The Intervenor con-tends that the requested employees are appropriately included in theunit set forth in its current contract,which covers truck drivers, ware-housemen, stock department employees,and radio and televisioninstallation and repair men.The Employer takes no position as tothe appropriate unit.As indicated above, the Employer operates four retail stores anda warehouse in the State of New York. The warehouse and threeof the stores are located in NewYork City.3The fourth store islocated inWhitePlains, New York.4There are 42 employees in the warehouse unit presently repre-sented by the Intervenor.Of these 30 are installation and repairemployees whom the Petitioner would establish as a separate appro-priate unit.The requested employees are divided into 4 categories;television outside servicemen,television installation teams, radio andtelevision repair outside men, and radio repair outside men.The'Federal Dairy,Inc,91 NLRB638Stanislaus Implement and HardwareCompany,Limited,91 NLRB 618ewe find no meat,however,in the Intervenor's contention that an existing collectivebargaining agreement between it and the Employer is it bar to this proceeding.The con-tract has been in effect since December 19, 1949,and expires on April 1,1952Paragraph"Second"of the contract provides that all employees,after a 4-week trial period, shallbecome members of the IntervenorThis requirement is subject only to the general appli-cability of a severability clause in paragraph "Fourteenth" which provides further "thatany provisions of this agreement in contravention of federal,state of city rule or regulationshall be null and void-No union-security authorization election has been heldunder Section 9(e) (1) of the Act to authorize the union-security clauseThe Board has held in these circumstances that such a clause is to be interpreted as be-coming immediately effective and remaining so until the proper tribunal declares that it isinvalid.The union-security clause is therefore unlawful and the contract containing Itcannot operate as bar to a representation proceeding.Hickey Cab Co ,88 NLRB 327Dluntz Television,Inc,92 NLRB 29$Sales and other personnel at the Company's stores at 450 and 795 Madison Avenue,New York City,are represented by Local 721, Retail and Department Store Union.4No union represents the employees of this store. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetitioner does not seek to represent 3 employees who perform similarfunctions at the White Plains store.The record reveals that all operations of the Employer are underthe general supervision of its president and secretary.The ware-house and each store has a manager who reports to the president.At the warehouse the installation and repair employees are directlysupervised by the service department manager and a shop foreman.On occasion the former also directs the work of employees in otherclassifications.At the White Plains store service department enz-ployees are under the direct control of the store manager.Although the warehouse radio and installation employees soughtby the Petitioner are required to have some formal training or previ-ous experience, it is clear that, with few exceptions, they do not possessthat degree of skill sufficient to constitute them a recognized craftgroup.When inventory is high they are used by the Employer tomove stock in the warehouse.Of late this practice has been a fre-quent occurrence.Several warehouse service department employeeswere also used by the Employer to assist in the opening of a New YorkCity branch store in December 19:50.Generally, however, no servicework is performed at the New York City stores.All warehouse and store employees in New York City work thesame number of hours.All employees are paid on the same payrolland all enjoy the same vacation and sick leave benefits.Holidays arethe same for all groups, except that White Plains personnel have oneless holiday, and there is a Blue Cross Plan available to all employees.In the past the Employer has paid bonuses to all employees.From the foregoing it is clear that the employees requested by thePetitioner are neither skilled craftsmen nor a sufficiently homogeneousgroup to Wararnt their severance from the established warehouse unit.Accordingly, we shall dismiss the petition.5OrderUpon the basis of the entire record in this proceeding, the NationalLabor Relations Board hereby orders that the petition by the LocalUnion 1430, International Brotherhood of Electrical Workers, AFL,in the instant matter be, and it hereby is, dismissed.5Montgomery Ward d Co , Incorporated,89 NLRB1370;May DepartmentStores Co.,82 NLRB 731;Retail Employees Relations Commission,80 NLRB 1473.